Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
the “toner adjustment element to adjust a toner amount of the coating roller in an axial direction of the coating roller” in claims 1-2;
the “toner adjustment element to selectively change a toner amount of at least on of the first portion of the coating roller and the second portion of the coating roller” in claim 3; and
the “toner supply device to supply additional toner to the second portion of the coating roller” of claims 8-10.
The terms “element” and “device” are non-structural generic placeholders, see the first paragraph of MPEP 2181 (I)(A), which would not be recognized by a person having skill in the art would not recognize as being sufficiently definite structure for performing the claimed function. This is in contrast with claims 4-7, 11, and 12-14 which do contain what said person would recognize as sufficient structure to perform the claimed functions and are not interpreted under 35 USC 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regard to the “toner adjustment element” of claims 1-2 and claim 3 the corresponding structure is one of: a scraper which has a scraping effect which varies in an axial direction (73, shown in Figures 6-12 and discussed in ¶0025-0039 of the specification as filed); a toner supply roller which selectively applies different amounts of toner to different regions in an axial direction either through only applying toner to certain regions (shown in Figure 15 and discussed in ¶0040-0043) or by applying toner at different rates in the axial direction by varying conveyance properties of the roller due to structural differences in the roller (shown in Figure 16 and discussed in ¶0044-0049); and a toner dropping, spraying, or other supply mechanism which selectively adds toner directly to the coating roller (shown in Figure 17 and ¶0050); or the structure of the coating roller itself being such that the coating roller carries different amounts of toner in different axial regions (see ¶0052-0055). Equivalents would include devices which either redistribute or selectively remove toner via contact, devices which apply toner in different amounts in a contact manner, devices which apply toner in different amount in a non-contact manner, or coating roller structures which have different toner carrying capacities.  Noncontact toner removal or redistribution devices (e.g. a vacuum, air knife, electrostatic collectors) would not appear to be equivalents.
With regard to the “toner supply device” of claims 8-10 the corresponding structure is one of: a toner supply roller which selectively applies different amounts of toner to different regions in an axial direction either through only applying toner to certain regions (shown in Figure 15 and discussed in ¶0040-0043) or by applying toner at different rates in the axial direction by varying conveyance properties of the roller due to structural differences in the roller (shown in Figure 16 and discussed in ¶0044-0049); and a toner dropping, spraying, or other supply mechanism which selectively adds toner directly to the coating roller (shown in Figure 17 and ¶0050).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argues that the amendment to claim 1 incorporates language which is consistent with the rationale for indicating that claims 3-15 are allowable articulated in the previous Action. The examiner agrees, and the rationale noted in the previous action also applied to claims 1-2 as amended.
The examiner notes that the determination outlined above with regard to 35 USC 112(f) does not appear to meaningfully change the scope of the claims from the manner in which the claims were interpreted before reconsideration of whether the claims invoked 35 USC 112(f), and the rationale provided in the previous Action is still applicable to the claims as presently interpreted.  The example structures given in the specification combined with their equivalents (see MPEP 2183) which perform the same task in substantially the same way (selective redistribution/removal or toner via contact with a stationary member; selective addition of toner via contact with a roller or non-contact spraying; and/or configuring the structure of the coating roller to have a different affinity for toner at different axial regions thereof) cover substantially all of the structures in the prior art in the field of the invention which would be applicable to the function.  This is not to say that the claims cover all possible structures which could perform the function, merely that the noted hypothetical non-equivalents above (non-contact removal or redistribution of toner on a roller) are not common in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852